Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 06/13/2022 has been entered. 

 					Response to Amendment
This Action is responsive to the Applicant’s Amendment filed 06/13/2022.  In the Amendment, Applicant amended claims 1, 6, 8, 13 and 15.  Claims 4, 11 and 18 are cancelled.     
After a thorough search and examination of the present application, and in light of the following:
Prior art made of record;
An updated search on prior art conducted in domains (PE2E, NPL-ACM, Google, etc.);
Claims 1-3, 7-10, 14-17 and 20 (renumbered 1-12) are allowed.

Examiner’s Amendment
An examiner’s amendment to the record appears below.  Should the changes and/ or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later the payment of the issue fee.	
Authorization for this examiner’s amendment was given in a telephone interview with attorney Dan C. Hu (client’s representative, Reg. No. 40,025) at the telephone number (713) 385-0756 on 07/08/2022 with regards to the claims’ formality and suggested the applicant to incorporate the dependent claims 5-6 into claim 1, and into the other independent claims 8 and 15 so that they were to be in the same scope with claim 1, in order to move the case forward for allowance.  The Applicant’s representative agreed with the examiner’s suggestion and authorization was given for an Examiner Amendment.

The application has been amended as follows:
	In the claims:
Claims 4-6, 11-13, 18-19 and 21 is canceled.
Claims 1, 8 and 15 have been amended as follows:

1.	(Currently Amended) A method comprising:
receiving, at a subscriber node from a remote server, a stream comprising replication logs, the replication logs comprising changes made to configuration data at a publisher node that publishes contents to a plurality of subscriber nodes including the subscriber node, the replication logs streamed in response to the changes made at the publisher node, 
wherein the subscriber node comprises a network security policy manager that enforces a security policy with respect to network access,
wherein the configuration data comprises authentication information to authenticate devices by the network security policy manager, and 
wherein the remote server is separate from the publisher node and stores the replication logs for redundancy; [[and]]
replaying the replication logs at the subscriber node to update configuration data at the subscriber node to maintain consistency with changed configuration data comprising the authentication information to authenticate devices by the network security policy manager, the changed configuration data being according to the changes made at the publisher node, wherein the replaying of the replication logs at the subscriber node updates a local configuration database of the subscriber node, and applies the changes made to the configuration data as the changes are made at the publisher node without waiting for periodic triggers; and
referencing local copies of the replication logs at the subscriber node prior to querying the publisher node by the subscriber node.

2.	(Original) The method of claim 1, further comprising:
partitioning tables in a configuration database, the configuration database comprising the replication logs.

3.	(Previously Presented) The method of claim 1, wherein the replication logs replayed at the subscriber node are local copies of the replication logs sent by the publisher node and retrieved by the subscriber node from the remote server.

4.	(Cancelled) 

5.	(Cancelled)

6.	(Cancelled)

7.	(Previously Presented) The method of claim 1, wherein the network security policy manager is part of a cluster of network security policy managers, the plurality of subscriber nodes comprising the cluster of network security policy managers.
8.	(Currently Amended) A subscriber node comprising: 
a processor; and
a non-transitory storage medium storing instructions executable on the processor to: 
receive, at the subscriber node from a remote server, a stream comprising replication logs, the replication logs comprising changes made to configuration data at a publisher node that publishes contents to a plurality of subscriber nodes including the subscriber node, the replication logs streamed in response to the changes being made at the publisher node, 
wherein the subscriber node comprises a network security policy manager that enforces a security policy with respect to network access,
wherein the configuration data comprises authentication information to authenticate devices by the network security policy manager, and 
wherein the remote server is separate from the publisher node and stores the replication logs to provide redundancy; [[and]]
replay the replication logs at the subscriber node to update local configuration data at the subscriber node to maintain consistency with changed configuration data comprising the authentication information to authenticate devices by the network security policy manager, the changed configuration data being according to the changes made at the publisher node, wherein the replaying of the replication logs at the subscriber node updates a local configuration database of the subscriber node, and applies the changes made to the configuration data as the changes are made at the publisher node without waiting for periodic triggers; and
reference local copies of the replication logs at the subscriber node prior to querying the publisher node by the subscriber node.

9.	(Previously Presented) The subscriber node of claim 8, wherein the instructions are executable on the processor to:
partition tables in a configuration database, the configuration database comprising the replication logs.

10.	(Previously Presented) The subscriber node of claim 8, wherein the replication logs replayed at the subscriber node are local copies of the replication logs sent by the publisher node and retrieved by the subscriber node from the remote server.

11.	(Cancelled) 

12.	(Cancelled)

13.	(Cancelled)

14.	(Previously Presented) The subscriber node of claim 8, wherein the network security policy manager is part of a cluster of network security policy managers, the plurality of subscriber nodes comprising the cluster of network security policy managers.

15.	(Currently Amended) A non-transitory machine-readable storage medium comprising instructions that upon execution cause a subscriber node to:
receive, at the subscriber node from a remote server, a stream comprising replication logs, the replication logs comprising changes made to configuration data at a publisher node that publishes contents to a plurality of subscriber nodes including the subscriber node, the replication logs streamed in response to the changes being made at the publisher node, 
wherein the subscriber node comprises a network security policy manager that enforces a security policy with respect to network access,
wherein the configuration data comprises authentication information to authenticate devices by the network security policy manager, and 
wherein the remote server is separate from the publisher node and stores the replication logs for redundancy; [[and]]
replay the replication logs at the subscriber node to update local configuration data at the subscriber node to maintain consistency with changed configuration data comprising the authentication information to authenticate devices by the network security policy manager, the changed configuration data being according to the changes made at the publisher node, wherein the replaying of the replication logs at the subscriber node updates a local configuration database of the subscriber node, and applies the changes made to the configuration data as the changes are made at the publisher node without waiting for periodic triggers; and
reference local copies of the replication logs at the subscriber node prior to querying the publisher node by the subscriber node.

16.	(Previously Presented) The non-transitory machine-readable storage medium of claim 15, wherein the instructions upon execution cause the subscriber node to:
partition tables in a configuration database, the configuration database comprising the replication logs.

17.	(Previously Presented) The non-transitory machine-readable storage medium of claim 15, wherein the replication logs replayed at the subscriber node are local copies of the replication logs sent by the publisher node and retrieved by the subscriber node from the remote server.

18.	(Cancelled) 

19.	(Cancelled)

20.	(Previously Presented) The non-transitory machine-readable storage medium of claim 15, wherein the network security policy manager is part of a cluster of network security policy managers, the plurality of subscriber nodes comprising the cluster of network security policy managers.

21.	(Cancelled) 




REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
	The invention is directed: Replication logs at a subscriber node, the replication logs comprising changes made to a publisher node that publishes contents to a plurality of subscriber nodes including the subscriber node, the replications logs streamed in response to changes being made to the publisher node.
 	The closest prior arts are Botev et al. (US PGPUB 2019/0171650, hereinafter Botev) in view of Rathod et al. (US PGPUB 2014/0129942, hereinafter Rathod) are generally directed to various aspect of method, subscriber node and non-transitory computer-readable storage medium for data synchronization and integration of heterogeneous databases distributed across enterprise and/or cloud using bi-directional transactional bus of asynchronous change data system and further disclose monitoring, tracking, action and other types of action, and further presenting visual action or activity or status or log items. 
 	However, none of Botev and Rathod teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent claims 1, 8, and 15. For examples, it failed to teach the combination of “replaying the replication logs at the subscriber node to update configuration data at the subscriber node to maintain consistency with changed configuration data comprising the authentication information to authenticate devices by the network security policy manager, the changed configuration data being according to the changes made at the publisher node, wherein the replaying of the replication logs at the subscriber node updates a local configuration database of the subscriber node, and applies the changes made to the configuration data as the changes are made at the publisher node without waiting for periodic triggers”. 
This feature in light of other features, when considered as a whole, in the independent claims 1, 8 and 15 are allowable over the prior arts of record.


An updated search for prior art on PE2E database and on domains (NPL-ACM, Google) has been conducted. The prior arts searched and investigated in the database and domains do not fairly teach or suggest the teaching of newly amended claimed subject matter as combined and described in each of the independent claims 1, 8 and 15. 
	The dependent claims depending upon claims 1, 8 and 15 are also distinct from the prior art for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A PHAM whose telephone number is (571)270-3173.  The examiner can normally be reached on M-F 7:45 AM - 6:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TUAN A PHAM/
Primary Examiner, Art Unit 2163